DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Elements (35) and (36) as described in at least [0020] are not shown in any of the figures.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Par [0020] of the specification, change “module 25” to -- module 35 --
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, second to last line, change “a memory” to -- the memory --
In Claim 7, change “an inform decision” to -- an informed decision --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gas regulator mechanism of said modulating gas supply valve” (Claims 2 and 3)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification fails to provide adequate structure for the claimed “gas regulator mechanism” of Claims 2 and 3 which warrants a 112(b) rejection for each of Claims 2 and 3 (see below). For the purpose of expediting prosecution, “a gas regulator mechanism of said modulating gas supply valve” (from Claims 2 and 3) will be interpreted as any mechanism of said modulating valve that is capable of regulating gas

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2 and 3 each recite the limitation “a gas regulator mechanism” which has invoked 112(f) (as presented above). However, the specification fails to provide adequate structure for the claimed “gas regulator mechanism” of each of Claim 2 and 3. Thus, it is unclear what structure is actually being claimed by the limitation “a gas regulator mechanism”. The metes and bounds of each of Claims 2 and 3 are consequently unclear.   
	Claim 4 recites the limitation “if there is an excess demand for gas by said by said consumers of said distribution bank” which is considered indefinite because it is unclear if the “excess demand for gas by said consumers” is referring to an excess demand by each and every consumer, is referring to a collective or average excess demand by the plurality of consumers or if it is referring to something else altogether. Moreover, “excess” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of demand constitutes “excess demand”. Note that the specification fails to clarify these issues. The metes and bounds of the claim are consequently unclear. 
	Claim 6 recites the limitation “whereby to enable said controller to execute the operation of said gas regulator mechanism or not” which is considered indefinite because no specific “operation of said gas regulator mechanism” has been established within the claim and it is unclear if the claimed “operation of said gas regulator mechanism” that is to be executed is an operation of turning the gas regulator mechanism to an on position, an operation of turning the gas regulator mechanism to an off or a midway position or an operation of some other type altogether. Note that the specification fails to clarify this issue. The metes and bounds of the claim are consequently unclear.
	Claim 7 recites the limitation “The method as claimed in claim 16 wherein there is further provided the step of said controller of said gas consumer communicating the status of its power vented gas- fired water heater to said gas provider to permit said gas provider to make an inform decision if gas supplied to other gas consuming appliances of said consumer connected to said gas distribution bank should be reduced or shut down” which is considered indefinite because “an inform decision” is a relative term in this context that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of decision, or outcome of decision, constitutes “an inform decision” and it is consequently unclear what the metes and bounds of this method step are. Note that the specification fails to clarify this issue. Furthermore, Claim 7 depends on “claim 16” but claim 16 does not exist. It is consequently unclear what claim that Claim 7 is supposed to depend upon. For the purpose of expediting prosecution, Claim 7 will be interpreted as depending upon Claim 6. The metes and bounds of Claim 7 are consequently unclear. 
	Claim 8 recite the limitation “using a remote control device, such as a smart phone, tablet, desktop computer, laptop, telephone, cell phone or other suitable communication devices that can communicate through the internet by the use of wireless technologies” which is considered indefinite because it is unclear what constitutes “suitable” in this context and what structure an “other suitable” communication device comprises. Moreover, it is unclear if the claimed “remote control device” is required to be selected from the list beginning with “such as” or not. Note that the specification fails to clarify these issues. The metes and bounds of the claim are consequently unclear. 
 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US 2017/0059206 A1) in view of Olson (US 4,856,982). 
	Regarding Claim 1, Lesage teaches a method of controlling gas consumption of a gas fired water heater (10) to prevent overload conditions (conditions wherein “loads created on the supply source is often too great to manage and the providers need to shed some of its load” - see at least [0003]-[0004] and Figs. 1, 5) on a gas distribution bank network (“gas distribution network”) of a gas provider (“utility provider 32”) (see at least [0003], [0018], [0025] and Fig. 5), said method comprising the steps of: 
	i) communicating a control signal by said gas provider to a controller (31) of a gas-fire water heater (10) of gas consumers of said gas distribution bank network of said gas provider (32) (see at least [0018] and [0021] - “the controller 31 may be controlled remotely by a utility or utility provider 32 through a wireless network communication link 33 or a wired link 34”) for said controller to operate a modulating gas supply valve (23) controlling a burner (21) mounted in a combustion chamber (15) of a water holding tank (12) of said gas-fired water heater to reduce gas supply to said burner during a predetermined time period (the controller can reduce gas supply during a predetermined period when “electricity is not in high demand” wherein the water heater is switched from complete gas operation to electric only operation or is switched from complete gas operation to “simultaneously” use both electricity and gas such that cheaper electricity (when available) can be used instead of more expensive gas - see at least [0018], [0020]-[0021] and Figs. 1, 5),
	ii) monitoring water temperature in said water holding tank at one or more predetermined locations by said controller (via temperature sensor (44)) (see at least [0021] and Fig. 5), said controller having a computer provided with a memory for storing and executing functions by said controller to control said modulating gas supply valve (23) (as is evident from the controller being “programmed” to control valve (23)) (see at least [0018], [0020]-[0021] and Figs. 1, 5), and 
	iii) automatically reducing the gas supply to said burner by said controller (31) during said predetermined time period (predetermined period when “electricity is not in high demand”) if said water temperature within said water holding tank is below a desired water temperature profile stored in a memory of said computer of said controller (gas supply will automatically be reduced during a predetermined period when “electricity is not in high demand” at all times (and thus necessarily at a time when water temperature within said water holding tank is below a desired water temperature profile) such that cheaper electricity can be used instead of more expensive gas - see at least [0018], [0020]-[0021] and Figs. 1, 5). 
	Lesage fails to explicitly teach that the gas-fired water heater is a powered vented gas-fired water heater wherein a power venting blower is secured to a top end of a flue in communication with said combustion chamber. However, such configuration is well known in the art. 
	Olson discloses a relatable gas water heater (10) and method for using the same wherein the gas water heater comprises a gas burner (27), a modulating gas valve (21), a controller (11) and a flue (15) in communication with a combustion chamber (see at least Col. 2 line 45 - Col. 3 line 7 and Figs. 1, 2). Olson teaches that a top end of the flue is in communication with a power venting blower (61) that is secured to the top end of a flue, wherein the blower (61) works in unison with the gas valve to control combustion within the hot water heater (see at least Abstract, Col. 4 lines 28-47 and Figs. 1, 2 and note that the power venting blower (61) effectively creates a power vented gas-fired water heater). Olson teaches that it is advantageous to implement a power venting blower in this fashion because doing so provides means for, inter alia, venting exhaust gases from the water heater and enhancing safety (see at least Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Lesage by securing a power venting blower to the top end of the existing flue to effectively form a power vented gas-fired water heater based on the teachings of Olson. Doing so would have provided means for venting exhaust gases from the water heater and enhancing safety. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2: To the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Olson also teaches of a gas regulator mechanism (22), connected to the controller (11), that is operable to reduce gas supply to said burner via the controller (see at least Col. 5 lines 28-68, Col. 6 lines 1-35 and Fig. 2) and thereby reduce the temperature of exhaust combustion gas in the flue which in turn causes said power venting blower to reduce the speed of a fan (“fan”) associated therewith in a proportional amount to the reduction of said exhaust combustion gas temperature (see at least Abstract, Col. 5 lines 28-68, Col. 6 lines 1-35 and Figs. 1-4).

	Regarding Claim 3: To the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Olson also teaches of said controller (11) operating a power vented blower fan (“fan”) of said power vented blower to reduce the speed of said fan (see at least Col. 5 lines 28-68, Col. 6 lines 1-35 and Fig. 2), said power vented blower controlling a gas regulator mechanism (22) of said modulating gas supply valve to reduce the supply of gas to said burner in a proportional amount to the reduced fan speed (see at least Abstract, Col. 5 lines 28-68, Col. 6 lines 1-35 and Figs. 1-4).

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action, Lesage also teaches that, in step (i), said control signal is transmitted during daily peak consumption time periods (periods of “peak demand”) if there is an excess demand for gas by said consumers of said distribution bank (see at least [0002]-[0004] and Fig. 1).

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action,  Lesage also teaches that said communication link (33) is a wireless communication link through the internet using a remote control device (29) (see at least [0018] and Fig. 1).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage and Olson further in view of Patterson et al. (US 2006/0257127 A1) (hereinafter “Patterson”). 
	Regarding Claim 5, Lesage and Olson teach the as claimed in Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that step (ii) comprises monitoring water temperature in said water holding tank at a plurality of spaced-apart locations adjacent a side wall of said water holding tank to detect the temperature of said side wall at said spaced-apart locations to generate a plurality of said temperature signals to said computer for storage in said memory to develop an actual temperature profile of water temperature in said tank at said predetermined locations, wherein said temperature signals of said side wall are representative of actual temperature of water inside said water holding tank at said spaced-apart locations. However, doing so is known in the art. 
	Patterson discloses a relatable water heating system (10) and method for using the same wherein the system comprises a water holding tank (15) (see at least [0015]-[0019] and Fig. 1). Patterson teaches of securing two or more temperature sensors (27, 28) at different predetermined, spaced-apart locations along a side wall of said water holding tank that generate a temperature profile representative of the water temperature in said water holding tank (“temperature profile of the water in the tank 15” which is based on “the current temperature readings”) that is stored within a computer memory (75) (see at least Abstract, [0029], [0044], [0053] and Fig. 1, 3) for comparison with a reference water temperature profile (“predefined temperature profile” - (76)) (see at least Abstract, [0044], [0053] and Fig. 1, 3). Such arrangement enables the system to “estimate the likely temperature characteristics of such liquid” and then report those estimated temperature characteristics to a subscriber module (“user interface” - (59)) that displays all information relating to the water heating system (see at least [0012] and [0023]-[0026]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Lesage and Olson by monitoring water temperature in said water holding tank at a plurality of spaced-apart locations adjacent a side wall of said water holding tank to detect the temperature of said side wall at said spaced-apart locations to generate a plurality of said temperature signals to said computer for storage in said memory to develop an actual temperature profile of water temperature in said tank at said predetermined locations, wherein said temperature signals of said side wall are representative of actual temperature of water inside said water holding tank at said spaced-apart locations based on the teachings of Patterson. Doing so would have enabled the system to generate  comprehensive temperature profile of water within the tank that could then be used to more accurately control operation of the water heater. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Patterson also teaches of initially storing in said memory (75) a reference water temperature profile representative of a desirable hot water profile (“predefined temperature profile” - (76)) (see at least Abstract, [0044], [0053] and Fig. 1, 3) as well as a reduced temperature profile (“previous temperature reading” or “sample”) for comparison with said actual temperature profile whereby to enable said controller (25/125) to permit heating or not (see at least [0037], [0042], [0044] and Figs. 1-3). Note that the combined method, which would include a gas burner as the heating means that operates via a gas regulator (as is taught by Lesage and Olson - see the rejections for Claim 1 and 5 above), would have necessarily performed heating by executing an operation of said existing gas regulator as claimed. 

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Lesage also teaches there is further provided the step of said controller communicating the status of its water heater (in regards to, at least, the current time/location indicative of a given “season” that the particular water heater is in) to said gas provider to permit said gas provider to make an informed decision if gas supplied to other gas consuming appliances of said consumer connected to said gas distribution bank should be reduced or shut down (depending on variables such as the “season” that the particular water heater is in, the gas provider is able to make an informed decision in regards to, at least, how much gas vs. electricity should be used over a given time period for the water heater in addition to other gas consuming appliances in that same area - see at least [0020] and Figs. 1, 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deivasigamani et al. (US 2010/0195991 A1) and Johnson, SR. (US 2015/0253038 A1) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/20/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762